DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.  Claims 18-19 and 24 have further been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US 2017/0210864).
With regards to claims 1, 2, and 10, Zhao teaches a method of making a hydrogel (title) that includes illuminating the gel under certain wavelength light sources (abstract) wherein the hydrogel have dynamic exchangeable bonds that are covalent and activated under certain triggering conditions (0013) wherein the dynamic exchangeable 
With regards to claims 4, 15, and 16, Zhao teaches the polymer to be hyaluronic acid (0018).
With regards to claim 5, Zhao teaches the polymer to include polyethylene glycol (0005).
With regards to claims 8 and 11, Zhao is silent on the G’max of the hydrogel.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the G’max are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claims 1-2, 5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accardo et al (2018, Chem. Sci., 9, 5987-5993).
With regards to claims 1, 2, 5, and 10, Accardo teaches a reversibly tuning hydrogel stiffness through photocontrolled dynamic covalent crosslinks (title) wherein hydrogel mechanics are controlled using light (abstract) and a boronic ester altered with an azobenzene and wherein the compound will stiffen or soften under two different wavelengths of light (abstract).  Accardo further teaches the compound to be bound to 
With regards to claims 8 and 11, Accardo is silent on the G’max of the hydrogel.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the G’max are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2017/0210864) or Accardo et al (2018, Chem. Sci., 9, 5987-5993) in view of Rosales et al (02-2016, Nature Reviews, Vol 1, 1-15).
With regards to claim 3, the disclosure of Zhao is adequately set forth in paragraph 4 above and are herein incorporated by reference and the disclosure of 5 above and is herein incorporated by reference.  
Neither Zhao nor Accardo teach the polymer to include polysaccharide chains.
Rosales teaches hydrogels that are held together by covalent crosslinks (page 1) that uses organic polymers such as polysaccharide chains (page 2).  Rosales teaches the motivation for using this polymer because it provides the desired stiffening and softening properties (page 2).  Zhao, Accardo, and Rosales are analogous in the art of hydrogel compositions that are adjustable using light.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the polymer of Rosales as the polymer in either Zhao or Accardo, thereby obtaining the present invention.
With regards to claim 6, the disclosure of Zhao is adequately set forth in paragraph 4 above and are herein incorporated by reference and the disclosure of Rosales is adequately set forth in paragraph 5 above and is herein incorporated by reference.  
Neither Zhao nor Accardo teach the polymer to include decellularized extracellular matrix.
Rosales teaches hydrogels that are held together by covalent crosslinks (page 1) that uses organic polymers such as extracellular matrix (page 10).  Rosales teaches the motivation for using this polymer because it provides the desired stiffening and softening properties (page 2).  Zhao, Accardo, and Rosales are analogous in the art of hydrogel compositions that are adjustable using light.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the .


Claim 7, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2017/0210864) or Accardo et al (2018, Chem. Sci., 9, 5987-5993).
With regards to claims 7, 13, and 14, the disclosure of Zhao is adequately set forth in paragraph 4 above and are herein incorporated by reference and the disclosure of Rosales is adequately set forth in paragraph 5 above and is herein incorporated by reference.  
Neither Zhao nor Accardo teach the polymer to include alginate chains or fiber forming biomaterial.

With regards to claims 12 and 17, the disclosure of Zhao is adequately set forth in paragraph 4 above and are herein incorporated by reference and the disclosure of Rosales is adequately set forth in paragraph 5 above and is herein incorporated by reference.  
Neither Zhao nor Accardo teach the polymer to include biological cells either seeded or encapsulated in the hydrogel.
However, one skilled in the art would know to add such cells in order to achieve a purpose such as the application of medication.  Therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the biological cells to the hydrogel, thereby obtaining the present invention

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2017/0210864) or Accardo et al (2018, Chem. Sci., 9, 5987-5993) in view of Bleger et al (12-13-2012, J. Am. Chem. Soc, 2012, 134, 20597-20600).
With regards to claim 9, the disclosure of Zhao is adequately set forth in paragraph 4 above and are herein incorporated by reference and the disclosure of Rosales is adequately set forth in paragraph 5 above and is herein incorporated by reference.  
Neither Zhao nor Accardo teach the azobenzene to include ortho-difluoroazobenzene groups.
the motivation for using this compound to be because it allows for the use of green and blue light to induce E-Z and Z-E isomerizations.  Zhao, Accardo, and Bleger are analogous in the art of the use of azobenezene compounds.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the azobenzene of Bleger as the azobenzenes of Zhao and Bleger, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763